Citation Nr: 1212536	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to asthma.

3.  Entitlement to service connection for residuals of cellulitis of both legs.

4.  Entitlement to service connection for arthritis of both knees.

5.  Entitlement to service connection for restless leg syndrome, claimed as secondary to cellulitis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.
      
This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 RO decision.  In September 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  This withdrawal is valid.  38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran asserts that although he had asthma as a child, he had not experienced asthma for at least ten years prior to his entrance onto active duty.  He states he had breathing problems during service and after service on the job, but did not complain.  He asserts that CAD is secondary to his asthma.  The Veteran contends that he had cellulitis in service and has had difficulty with his knees ever since.  He reports that he may need to undergo knee replacement surgery and he believes that his current arthritis and restless leg syndrome are related to cellulitis.  He contends that each disability at issue had its inception during his two years period of active service or is otherwise related to active service.  

Initially we observe that the Veteran has submitted several statements to the effect that he has been truthful in his pursuit of VA benefits. After careful review of the entire record, the Board finds that the Veteran is credible overall in that he does not appear to be attempting to exaggerate his disabilities; but rather appears to be attempting to recall events which occurred more than forty years ago to the best of his ability.  Thus, while we recognize that memories generally can be a bit fuzzy as to details from long ago, we find that the Veteran is a credible source as to his experiences during service and subsequent to service.   That said, because he is not shown to possess any particular medical expertise, he is not competent to render opinions as to questions of a medical nature, such as the etiology of a disease.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Summary of service treatment records

A review of the Veteran's service treatment records reflects that his respiratory system, including his nose, sinuses, lungs and chest; his lower extremities; his heart and vascular system were deemed to have been normal upon clinical examination described as a pre-induction examination performed in January 1968 prior to his entrance into service.  The report of medical history form reflects that the Veteran had asthma as a young child, but no other significant symptoms.  An entry into his health record bears the date April 3, 1968 and reflects that he was physically fit for military training and had no noted defects.
 
During service, in June 1968, the Veteran had an episode of cellulitis in his left knee.  The author of the report specifically indicated that this infection did not exist prior to service, that it occurred in the line of duty, and was not due to his own misconduct.  He had a fever and the skin over his left knee cap was red, hot, and swollen.  He was treated with two antibiotics, anti-inflammatory medication, and hot soaks.  He was discharged to duty approximately six days later.  

One month later, he was treated for an episode of asthmatic bronchitis.  It was noted that he had a past history of asthma.  A chest X-ray was interpreted as within normal limits.  

When he was examined prior to his discharge from active duty in March 1970, his nose, sinuses, lungs and chest; his lower extremities; and his heart and vascular system were all deemed to have been normal.  A chest-X-ray was interpreted as normal.  

Asthma, CAD

The Veteran's pulmonary situation prior to and during service is set forth above.  Post-service medical evidence reveals no indication of asthma for many years after service.  In fact, the earliest post-service medical evidence available for review includes forms completed by the Veteran's physician in 1976 and 1977 clearing him for employment involving "sustained strenuous work while wearing oxygen breathing apparatus."  Current evidence establishes a diagnosis of chronic obstructive pulmonary disease.  He takes a multitude of prescription medications for control of his pulmonary symptoms, to include several which are also used to treat asthma.  

One of the Veteran's private physicians submitted a statement in July 2007, to the effect that the Veteran reported he had had asthma during service.  The physician noted that the Veteran was at that time taking three asthma-related medications, as well as requiring a nebulizer for sleep apnea, and that his current condition was "possibly related to" service.  The Board finds that a fully-informed medical opinion is needed regarding whether any current respiratory disability can be attributed to service to include the Veteran's in-service respiratory symptoms. 

The Veteran claims that his CAD is secondary to his asthma. Because the claim of secondary service connection is inextricably intertwined with the claim of service connection for asthma, appellate consideration of CAD is deferred pending resolution of the claim seeking service connection for asthma. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Residuals of cellulitis, Arthritis of the knees, Restless leg syndrome

As set forth above, the Veteran's service treatment records document an episode of cellulitis involving the left knee only.  However, the Veteran has clarified that both knees were involved.  This fact is one which is entirely within his competence to report, and there is no reason to find him incredible as to the involvement of his right knee as well as his left knee.  For purposes of this remand, therefore, the Board finds that the Veteran's cellulitis during service affected both knees.  

The Veteran argues that he has residual scars on both his knees from the inservice episode of cellulitis.  Review of his medical records does not confirm this statement however, and he has not been provided with a VA examination to identify any scar residuals, or other residuals of the cellulitis in service.  The Board therefore holds that a remand to obtain further medical information as to any current residuals of the episode of cellulitis which the Veteran experienced in 1968, is warranted.  

It is noted that a July 2007 private medical opinion is to the effect that bilateral knee osteoarthritis is possibly related to service.  A detailed rationale was not provided. On remand, a medical opinion should be obtained regarding the etiology of any arthritis of the knees. 

The Veteran claims that his restless leg syndrome is secondary to his cellulitis. Because the claim of secondary service connection is inextricably intertwined with the claim of service connection for residuals of cellulitis, appellate consideration of restless leg syndrome is deferred pending resolution of the claim seeking service connection for cellulitis. See Harris, supra.

As the Veteran continues to receive VA care, his records should be updated for the file, as well.  See 38 C.F.R. § 3.159(c)(2).  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

  Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to July 2009 at the Mountain Home VA Medical Center and all related clinics for inclusion in the file.

2.  The veteran should be afforded a VA examination by a physician with relevant expertise to identify whether it is at least as likely as not that the Veteran has any residuals, to include scarring, from the 1968 episode of cellulitis in both knees; and whether it is at least as likely as not that any current bilateral osteoarthritis of the knees is related to a disease or injury in service.   The claims folder must be made available to the examiner for review before the examination.  Any tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is informed that the Board has found the Veteran's statement that he experienced the cellulitis in both knees to be credible.  Furthermore, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.  A complete rationale for all opinions expressed should be fully explained. 

3.  The veteran should be afforded a VA examination by a physician with relevant expertise to identify whether the Veteran has any current pulmonary or respiratory disability related to service to include the episode of asthmatic bronchitis during service.  The claims folder must be made available to the examiner for review before the examination.  Any tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete historical summary of the Veteran's medical history vis a vis his childhood asthma, the in-service bronchitis, and his current status, along with etiological explanations to the extent possible.  A complete rationale for all opinions expressed should be fully explained. 

4.  After the development requested above has been completed, the RO should again review the record.  If service connection for asthma or for any residuals of cellulitis, to include arthritis and scarring, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

5.  IF service connection is granted for asthma, further medical opinion should be obtained as to whether the Veteran's coronary artery disease is related to asthma.  IF service connection is granted for any residual of cellulitis, further medical opinion should be obtained as to whether restless leg syndrome is related to either the episode of cellulitis itself or to any service-connected residuals of cellulitis.  The opinion(s) should be based upon review of the evidence of record (i.e., the claims file), the opiner's medical experience and expertise, along with reference to medical authority as appropriate.  The complete rationale for all opinions expressed should be fully explained.  If the opiner deems that clinical examination and/or further tests and studies of the Veteran would be helpful, then such examination/test/studies should be arranged.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

